Title: To Benjamin Franklin from ——— Melin Dutartre, 5 November 1778
From: Dutartre, Madame —— Melin
To: Franklin, Benjamin


ce 5 novembre 1778
Depuis longtems, monsieur, il ne m’a pas été possible d’aller à passy: et j’ai toujours oubliée de vous demander reponse d’un memoire que je vous ai envoyé un jour par mon domestique: on me prie de vous la demander; aurrez vous la bonté de vouloir me la faire par ecrit soit en anglois soit en françois pour que je puisse la communiquer; j’irois bien la chercher moi même, mais j’ai toujours crainte de vous déranger, et de vous ennuyer: il aurroit été bien aimable à vous de me venir voir! Vous courrez dans paris, et jamais vos pas ne se tournent de mon côté: cela est il bien? Ne sentez vous pas quelques remords de cette conduite? Car enfin, il est prouvé que vous me devez de l’amitié pour celle que j’ai pour vous: mon aimable cousine vous en a souvent assuré: de ma part et l’ingratitude n’est pas un vice qui puisse trouver place dans votre coeur: je dine tous les mercredis et samedis chez moi, et je ne sors guerre ces jours là avant 6 heures, ne seroit-il pas possible au pere et au fils de venir me faire quelques petittes visites amicales? Pour le fils, il est encore bien plus dans son tord! Car, ce qui pour le papa, est une marque d’attention, devient pour le fils, un devoir: je prendrai avec reconnoissance tous les instants que le papa voudra m’accorder, mais j’exigerai du fils. Adieu, aimable papa, j’attends avec impatience votre reponse; croyez que jamais rien ne pourra diminuer les sentiments destime et de veneration avec les quels je suis votre très humble servante
Melin Dutartre

Encore une demande, pour laqu’elle il faut reponse: ou avez vous fait faire la petitte cheminee qui est dans votre chambre a coucher? Par qui L’avez vous faite faire? Et combien vous coute t’elle?

 
Endorsed: Madame du Tartre
